DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italian on 4/03/2020. It is noted, however, that applicant has not filed a certified copy of the 17/213976 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “fist end” in line 11, which should be “first end”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-12, and 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites “organic and inorganic matter” but it is unclear what the claim means by “matter”. Matter can mean any substance, such as a gas, liquid, or solid. What matter does the claim refer to? Does it mean solids? Additionally, “organic and inorganic matter” seem to encompass everything since every substance is some kind of organic or inorganic matter and the specification is silent on what “matter” is defined as. Therefore, the scope of the claim is unclear. For the purposes of examination, Examiner interprets the claim to mean solid particles. 
Dependent claims 2-12 fail to solve this deficiency. 
Claim 7 recites the limitation "the free edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “said main hollow body” but it is unclear if it is referring to the “main hollow tubular body” in claim 1 due to the differing terminology. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemman (US 4816148).
Regarding claim 1, Hemman teaches of (fig. 3) a microbiological screening device (Examiner notes MPEP §2114(II) with regard to intended use; The apparatus can be used for a microbiological screening by pouring liquid through the device), in particular for collection and concentration of organic and inorganic matter present in a liquid (can collect and concentration organic and inorganic matter with the filters 140), 
said device including a plurality of hollow tubular sections (first, second, and third strainer assembly 80, 90, and 100) arranged one following the other (seen in fig. 3), and reciprocally connected (fig. 3, stacked on one another), to define a main hollow tubular body (fig. 3, tubular sections stacked on one another defines a main hollow tubular body) adapted to allow the flowing of a fluid (Abstract, flows paint or the like through) between a first end (top end of strainer assembly 100) thereof and a second end thereof (bottom of strainer assembly 80), opposite to said one first end thereof (seen in fig. 3), 
wherein every hollow tubular section comprises a filtering mesh or net arranged substantially transversely to the longitudinal extension direction thereof (fig. 3, filter elements 141, 142, 143) and including a plurality of through holes (seen in fig. 2); wherein, the size of said through holes of each of said filtering meshes is larger than that of the through holes of the filtering mesh of the next hollow tubular section in the direction from said first end to said second end (col. 7 lines 6-29, filter elements 141, 142, 143 each being serially disposed in chambers 116 in the order of ever-decreasing pore size; 141 has a fine porosity, 142 has a medium porosity, and 143 has a coarse porosity).
With further regard to claim 1, Examiner notes that a claim containing a
"recitation with respect to the manner in which a claimed apparatus is intended to be
employed does not differentiate the claimed apparatus from a prior art apparatus" if the
prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2
USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II).

Regarding claim 4, Hemman teaches of claim 1, and wherein (fig. 3) said hollow tubular sections (80, 90, 100) are mutually connected by form and dimension interference and adapted to be mutually disconnected (fig. 3, col. 6 lines 31-54, each strainer assembly is adapted to be serially mounted in telescoping interfitted mating receipt one with the other).

Regarding claim 5, Hemman teaches of claim 4, and wherein (fig. 3) each of said hollow tubular sections (80, 90, 100) comprises a first end portion (top end) and a second end portion, opposite to said first end portion (bottom portion), and wherein, said first end portion of each of said sections is adapted to accommodate by form and dimension interference said second end portion of the adjacent hollow tubular section in the direction from said first end to said second end of said main hollow body (fig. 3, col. 6 lines 31-54, each strainer assembly is of substantially identical dimension and is adapted to be serially mounted in telescoping interfitted mating receipt one with the other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hemman in view of Ward et al. (US 4356791), hereinafter Ward.
Regarding claim 2, Hemman teaches of claim 1, and is adapted to promote the forming of a biofilm usable for microbiological investigations (filter meshes inherently forms a film on top and if a liquid filled with microbiological matter is flowed through the filters then a biofilm would form on top of the filters).
Hemman does not appear to teach of wherein each of said filtering meshes is made of polyester (PES). 
	Ward is in the field of filters and teaches of wherein each of said filtering meshes is made of polyester (PES) (col. 3 lines 22-28, meshes are preferably made out of a plastic material such as polyester).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hemman to incorporate the teachings of Ward of wherein each of said filtering meshes is made of polyester (PES) in order to use an accessible material that is lightweight, highly resilient, and easy to use. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hemman in view of Oskarsson (US 20200187465).
	Regarding claim 3, Hemman teaches of claim 1, but does not appear to teach of wherein, parts of each of said hollow tubular sections other than said filtering mesh are made of Polystyrene.
	Oskarasson is in the field of filters and teaches of wherein, parts of each of said hollow tubular sections other than said filtering mesh are made of Polystyrene (¶0045 and 0047, the container assembly and drain canal unit can be molded from polystryrene).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hemman to incorporate the teachings of Oskarasson of wherein, parts of each of said hollow tubular sections other than said filtering mesh are made of Polystyrene in order to use an accessible material that is light weight and resistant to bacterial growth. 

 Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hemman in view of Guthrie (US 20080141587).
	Regarding claim 6, Hemman teaches of claim 1, but does not appear to teach of wherein each of said hollow tubular sections comprises an overflow device adapted to allow the flowing of said liquid from the inside of said hollow tubular section to the outside of said hollow tubular section.
	Guthrie is in the field of stackable containers and teaches of (fig. 3) wherein each of said hollow tubular sections (container insert 20) comprises an overflow device adapted to allow the flowing of said liquid from the inside of said hollow tubular section to the outside of said hollow tubular section (¶0101, notches 52 may also facilitate overflow between container inserts 20 when watered).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hemman to incorporate the teachings of Guthrie of wherein each of said hollow tubular sections comprises an overflow device adapted to allow the flowing of said liquid from the inside of said hollow tubular section to the outside of said hollow tubular section in order to push the overflow of liquid between the tubular sections to the outside of the container. 

	Regarding claim 7, Hemman as modified teaches of claim 6, and Guthrie further teaches of wherein (fig. 3) each of said overflow devices comprises a through notch (notches 52) made on the outside wall of the respective hollow tubular section (20) (seen in fig. 3), and wherein, said through notch (20) extends from the free edge of said first end portion (seen in fig. 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hemman in view of Hull (US 20170128863).
	Regarding claim 8, Hemman teaches of claim 1, but does not appear to teach of wherein said device comprises a hollow container, and wherein said main hollow body formed by said hollow tubular sections is housed within said hollow container.
	Hull is in the field of filtration and teaches of (fig. 1) wherein said device comprises a hollow container (housing 12), and wherein said main hollow body formed by said hollow tubular sections (filters 18) is housed within said hollow container (seen in fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hemman to incorporate the teachings of Hull of wherein said device comprises a hollow container, and wherein said main hollow body formed by said hollow tubular sections is housed within said hollow container in order to keep all the tubular sections together in one container and prevent the user from losing individual tubular sections. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hemman and Hull, as applied to claim 8 above, and further in view of Ward (US 4356791).
Regarding claim 9, Hemman as modified teaches of claim 8, but does not appear to teach of wherein said device comprises a first plug and a second plug removably applied to a first end portion of said hollow container and to the second end portion of said hollow container, respectively, opposite to said first end portion thereof, and wherein said first plug and second plug include a first through hole and a second through hole, respectively, adapted to allow the intake of said liquid into said hollow container and the outflow of said liquid from said hollow container, respectively.
Ward teaches of wherein (fig. 2) said device comprises a first plug (casing part 4) and a second plug (lower half 5) removably applied to a first end portion of said hollow container and to the second end portion of said hollow container, respectively, opposite to said first end portion thereof (removably connected together), and wherein said first plug (4) and second plug (5) include a first through hole (inlet 9) and a second through hole (outlet 10), respectively, adapted to allow the intake of said liquid into said hollow container and the outflow of said liquid from said hollow container, respectively (col. 4 lines 60-66, milk enters through the top and out through the bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hemman to incorporate the teachings of Ward of wherein said device comprises a first plug and a second plug removably applied to a first end portion of said hollow container and to the second end portion of said hollow container, respectively, opposite to said first end portion thereof, and wherein said first plug and second plug include a first through hole and a second through hole, respectively, adapted to allow the intake of said liquid into said hollow container and the outflow of said liquid from said hollow container, respectively, in order to direct the flow of liquid in and out of the hollow container. 

Regarding claim 10, Hemman as modified teaches of claim 8, but does not appear to teach of wherein said hollow container comprises means adapted to permit the application thereof to a main pipe and to put in communication the inside of said main pipe with the inside the said main hollow body so as to allow the flowing of said liquid from said main pipe into said main hollow body.
Ward teaches of wherein (fig. 2) said hollow container comprises means adapted to permit the application thereof to a main pipe (col. 3 lines 3-15, filter device for use in a pipleline flow system, which device comprises a housing having a fluid inlet and a fluid outlet) and to put in communication the inside of said main pipe with the inside the said main hollow body so as to allow the flowing of said liquid from said main pipe into said main hollow body (col. 4 lines 60-66, milk enters through the top and out through the bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hemman to incorporate the teachings of Ward of wherein said hollow container comprises means adapted to permit the application thereof to a main pipe and to put in communication the inside of said main pipe with the inside the said main hollow body so as to allow the flowing of said liquid from said main pipe into said main hollow body in order to facilitate and direct flow of liquid in and out of the filters. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hemman in view of Parekh et al. (US 20120055862), hereinafter Parekh.
Regarding claim 11, Hemman teaches of claim 1, and wherein it comprises three hollow tubular sections (fig. 3, 80, 90, 100).
Hemman does not appear to teach of wherein the diameter of the through holes of the filtering mesh of a first hollow tubular section is between 1750 and 2150 µm, wherein the diameter of the through holes of the filtering mesh of the second hollow tubular section adjacent to said first hollow tubular section is between 55 and 155 µm, and wherein the diameter of the through holes of the filtering mesh of the third hollow tubular section adjacent to said second hollow tubular section is between 4 and 10 µm.
Parekh is in the field of filters and teaches of wherein (fig. 9) the diameter of the through holes of the filtering mesh of a first hollow tubular section is between 1750 and 2150 µm (¶0066, top opening of filter housing 27 is covered by a mesh with porosity from approximately 50 µm to approximately 2000 µm), wherein the diameter of the through holes of the filtering mesh of the second hollow tubular section adjacent to said first hollow tubular section is between 55 and 155 µm (¶0068, filter media 4 may be contained within a separate filter bag 24 that may comprise a rigid ring sewn into a mesh bag 20/24 with a porosity of approximately 100 µm to approximately 1000 µm), and wherein the diameter of the through holes of the filtering mesh of the third hollow tubular section adjacent to said second hollow tubular section is between 4 and 10 µm (¶0064, filter pad 8 is included with porosity ranging from approximately 50 µm to approximately 500 µm; Examiner notes that one of ordinary skills in the arts can adjust the filter porosity to any size as desired).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hemman to incorporate the teachings of Parekh of wherein the diameter of the through holes of the filtering mesh of a first hollow tubular section is between 1750 and 2150 µm, wherein the diameter of the through holes of the filtering mesh of the second hollow tubular section adjacent to said first hollow tubular section is between 55 and 155 µm, and wherein the diameter of the through holes of the filtering mesh of the third hollow tubular section adjacent to said second hollow tubular section is between 4 and 10 µm in order to progressively filter out debris and particles. 
It should be noted that the diameters of the through holes as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one having ordinary skill in the art at the time the invention was made to a first hollow tubular section is between 1750 and 2150 µm, wherein the diameter of the through holes of the filtering mesh of the second hollow tubular section adjacent to said first hollow tubular section is between 55 and 155 µm, and wherein the diameter of the through holes of the filtering mesh of the third hollow tubular section adjacent to said second hollow tubular section is between 4 and 10 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hemman in view of Hull (US 20170128863) and Parekh et al. (US 20120055862), hereinafter Parekh.
Regarding claim 12, Hemman teaches of claim 1, but does not appear to teach of wherein it comprises four hollow tubular sections, wherein the diameter of the through holes of the filtering mesh of a first hollow tubular section is between 1750 and 2150 pm, wherein the diameter of the through holes of the filtering mesh of the second hollow tubular section adjacent to said first hollow tubular section is between 55 and 155 pm, and wherein the diameter of the through holes of the filtering mesh of the third hollow tubular section adjacent to said second hollow tubular section is between 4 and 10 pm.
Hull teaches of four hollow tubular sections (top cover 16 with a porous medial surface 38, 3 filters 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hemman to incorporate the teachings of Hull of four hollow tubular sections in order to have more filters to filter out debris and not overload the other filters. 
Parekh is in the field of filters and teaches of wherein (fig. 9) the diameter of the through holes of the filtering mesh of a first hollow tubular section is between 1750 and 2150 µm (¶0066, top opening of filter housing 27 is covered by a mesh with porosity from approximately 50 µm to approximately 2000 µm), wherein the diameter of the through holes of the filtering mesh of the second hollow tubular section adjacent to said first hollow tubular section is between 55 and 155 µm (¶0068, filter media 4 may be contained within a separate filter bag 24 that may comprise a rigid ring sewn into a mesh bag 20/24 with a porosity of approximately 100 µm to approximately 1000 µm), and wherein the diameter of the through holes of the filtering mesh of the third hollow tubular section adjacent to said second hollow tubular section is between 4 and 10 µm (¶0064, filter pad 8 is included with porosity ranging from approximately 50 µm to approximately 500 µm; Examiner notes that one of ordinary skills in the arts can adjust the filter porosity to any size as desired).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hemman to incorporate the teachings of Parekh of wherein the diameter of the through holes of the filtering mesh of a first hollow tubular section is between 1750 and 2150 µm, wherein the diameter of the through holes of the filtering mesh of the second hollow tubular section adjacent to said first hollow tubular section is between 55 and 155 µm, and wherein the diameter of the through holes of the filtering mesh of the third hollow tubular section adjacent to said second hollow tubular section is between 4 and 10 µm in order to progressively filter out debris and particles. 
It should be noted that the diameters of the through holes as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one having ordinary skill in the art at the time the invention was made to a first hollow tubular section is between 1750 and 2150 µm, wherein the diameter of the through holes of the filtering mesh of the second hollow tubular section adjacent to said first hollow tubular section is between 55 and 155 µm, and wherein the diameter of the through holes of the filtering mesh of the third hollow tubular section adjacent to said second hollow tubular section is between 4 and 10 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647